Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered, but cannot be held as persuasive.	On page 7, amendments to claim 5 to address a rejection under 35 USC 112 are noted. Claim 5 has been amended to cancel the “from late to early” claim language, and now recites “from later generated data to early generated data”. These amendments fail to fix the issues previously noted. For example, it is unclear to what “early generated data” is intended to correspond. Further discussion is provided in the 35 USC 112 rejections presented below.	Continuing from page 7 through page 9, Applicant begins addressing the previous rejections made under 35 USC 103. Applicant notes claim 1 has been amended to recite “synchronizing smoking-related data of an electronic cigarette”. Applicant argues that previously cited reference Baker “cannot be used to combine with other references” as Baker was “published on October 4, 2018” while the present application claims priority to “January 30, 2018”. Applicant thus argues that their application receive priority as of the date it was filed in China, while Baker should only receive priority as to the date it was published in the United States (ignoring the filing date of Baker). Baker’s applicable date as a prior art reference date is determined by 35 USC 102(d), which nodes if that a prior art patent or publish application “is entitled to claim a right of priority . . . based upon 1 or more prior filed applications for patent”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, said claim recites synchronization being performed “in the order from later generated data to early generated data”. This language is non-standard English, and fails to convey a clear ordering for performing the claimed synchronization, as it is unclear precisely what “later” and “early” are relative to, and what particular data aspect is being evaluated in order to determine a relative degree of being either “later” or “early”. 	For example, “later generated data” can reasonably interpreted to correspond to data generated at a “later” time than some other time, and thus correspond to the most recently created data. However, “early generated data” has no clear scope and is non-standard English.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick (US-9749412-B1) in view of Baker (US-20180280640-A1).
Regarding claim 1, Bostick shows a data synchronization method, comprising:	acquiring synchronization priority information (col. 4 lines 42-53);	acquiring synchronization parameter, wherein the synchronization parameter includes at least one of limit data amount during single synchronization, unit time period corresponding to single synchronization (col. 3 lines 51-57), and generation time period of target data to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick with the electronic cigarette implementation of Baker in order to ensure the computer data utilized by Baker’s electronic cigarette can be reliably maintained and analyzed, as well as utilize Bostick’s synchronization technology in a common type of portable electronics.
Regarding claim 6, Bostick in view of Baker further show wherein the synchronization priority information comprises the priority of multiple information types, wherein said synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the synchronization parameter (Bostick, col. 5 lines 5-7 and lines 44-45, col. 9 lines 55-60) comprises:	synchronizing the data of each information type in the target data to the target device sequentially according to the priority of each information type in the order from high to low (col. 10 line 19 and col. 10 lines 48-49).
Regarding claim 9, Bostick in view of Baker further show a computer readable storage medium having stored therein one or more instructions, wherein when the one or more instructions are executed by a processor within an electronic cigarette, the data synchronization method according to claim 1 is implemented (Baker, Fig. 4, [57,71]).
Regarding claim 10, Bostick in view of Baker further show a data synchronization apparatus, comprising: a memory and a processor; wherein the memory stores at least one program instruction; wherein the processor, by loading and executing the at least one program instruction, implements the data synchronization method according to 1 (Bostick, Figs. 2 and 3).
Regarding claim 11, Bostick in view of Baker further show an electronic cigarette comprising the data synchronization apparatus according to claim 10 (Baker, Fig. 4, [57-58]).

Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker as applied to claim 1 above, in view of Koskimies (US-7483925-B2).
	Regarding claim 2, Bostick in view of Baker show claim 1.	Bostick in view of Baker do not show wherein before synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the synchronization parameter, the method further comprises:	acquiring a first data amount of the target data; and	if the first data amount reaches the limit data amount, performing the step of synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the synchronization parameter.	Koskimies shows where the method further comprises:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick in view of Baker with the data thresholds of Koskimies in order to ensure reliable execution of the synchronization process.
	Regarding claim 3, Bostic in view of Baker and Koskimies further show wherein if the first data amount is lower than the limit data amount during single synchronization, all the target data is synchronized to the target device (Koskimies, col. 7 lines 48-59, col. 10 lines 3-5 discussing where all data up to a data limit amount is synchronize during each session).
	Regarding claim 8, Bostic in view of Baker show wherein in a process of synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the synchronization parameter (Bostick, col. 7 lines 5-12).	Bostic in view of Baker do not show if a synchronization interrupt instruction is received, then the step of synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the synchronization parameter is stopped according to the synchronization interrupt instruction.	Koskimies shows synchronization interrupt instruction is received, then the step of synchronizing the target data to be synchronized to the target device according to the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostic in view of Baker with granular synchronization controls of Koskimies in order to ensure more reliable synchronization and more precise control over the process.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker as applied to claim 1 above, further in view of Bryniarski (US-20110173240-A1) and Mettala (US-7570668-B2).
	Regarding claim 4, Bostick in view of Baker show claim 1.	Bostick in view of Baker do not show wherein the synchronization priority information indicates that the synchronization priority of the data is negatively correlated with the generation duration of the data;	acquiring the data that has the shortest generation duration; and
	synchronizing the acquired data to the target device.	Bryniarski shows wherein the synchronization priority information indicates that the synchronization priority of the data is negatively correlated with the generation duration of the data ([13]);	acquiring the data that has the shortest generation duration ([13]); and
	synchronizing the acquired data to the target device ([13]).

	Bostick in view of Baker and Bryniarski do not show acquiring data that has a second data amount from the target data to be synchronized, wherein the second data amount is less than or equal to the limit data amount; and	if there is still unsynchronized data in the target data, performing again the step of acquiring the data that has the second data amount from the target data to be synchronized.	Mettala shows acquiring data that has a second data amount from the target data to be synchronized, wherein the second data amount is less than or equal to the limit data amount (col. 4 lines 30-35 and col. 5 lines 7-18); and	if there is still unsynchronized data in the target data, performing again the step of acquiring the data that has the second data amount from the target data to be synchronized (col. 4 lines 30-35 and col. 5 lines 7-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick in view of Baker and Bryniarski with the data size transfer controls of Mettala in order to ensure reliable data exchanges are performed within the bounds of the data synchronization protocols supported by each device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker as applied to claim 1 above, further in view of Bryniarski.
	Regarding claim 5, Bostick in view of Baker show claim 1.	Bostick in view of Baker do not show wherein the synchronization priority information indicates that the synchronization priority of the data is negatively correlated with the generation duration of the data, wherein said synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the synchronization parameter comprises: synchronizing the data generated in each unit time period to the target device sequentially in the order from later generated data early generated data.	Bryniarski shows wherein the synchronization priority information indicates that the synchronization priority of the data is negatively correlated with the generation duration of the data, wherein said synchronizing the target data to be synchronized to a target device according to the synchronization priority information and the synchronization parameter comprises: synchronizing the data generated in each unit time period to the target device sequentially in the order from later generated data early generated data ([13-17]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick with the data age awareness of Bryniarski in order to prioritize newer data that, due to its age, would be less likely to have previously been synchronized with other data storage locations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker as applied to claim 1 above, further in view of Volvovski (US-20120166757-A1).
	Regarding claim 7, Bostick in view of Baker show wherein before synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the synchronization parameter (Bostick, Fig. 3 steps 318-324) and performing the step of synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the synchronization parameter (Bostick, col. 7 lines 5 – 12).	Bostick does not show acquiring the time when the data is last synchronized; and if the interval between the time when the data is last synchronized and the current time is longer than a preset duration.	Volvovski shows acquiring the time when the data is last synchronized; and if the interval between the time when the data is last synchronized and the current time is longer than a preset duration ([104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick in view of Baker with those of Volvovski in order to ensure reliable data storage, while also keeping contents similar on each device, via avoiding excessive time lapses between data transfers.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker as applied to claim 1 above, further in view of Blackley (US-20160367926-A1).
Regarding claim 12, Bostick in view of Baker show wherein the smoking-related data comprises output power (Baker, [103]).	Bostick in view of Baker do not show intake of harmful substances and number of puffs.	Blackley shows intake of harmful substances (Fig. 10, [143-144]) and number of puffs (Fig. 10, [60]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the e-cigarette data synchronization teachings Bostick in view of Baker with the e-cigarette data synchronized by Blackely in order to accumulate additional useful data from the e-cigarette.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker and Smith (US-20130138608-A1).
	Regarding claim 13, Bostick shows a data synchronization method for synchronizing data to a target device, comprising:	acquiring synchronization priority information (col. 4 lines 42-53);	acquiring target data to be synchronized (col. 4 lines 42-53); and -4-Application No. 16/763,974In Reply to Office Action of January 27, 2021	the target data to be synchronized to the target device according to the synchronization priority information (Fig. 3 steps 318-326 and col. 7 lines 5-12).	Bostick does not show where the data is smoking-related data of an electronic cigarette.	Baker shows synchronizing smoking-related data of an electronic cigarette ([57-58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick with the 
	Bostick in view of Baker do not show acquiring generation time period of target data;	and synchronizing according to generation time period, wherein the data generated during the generation time period is the target data to be synchronize.	Smith shows acquiring generation time period of target data ([89]);	and synchronizing according to generation time period, wherein the data generated during the generation time period is the target data to be synchronize ([89]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick in view of Baker with the generation time sensitivity of Smith in order to ensure the most pertinent data is prioritized during the synchronization procedure.

Claims 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker and Smith as applied to claim 13 above, further in view of Hakami (US-20140156597-A1).	Regarding claim 14, Bostick in view of Baker and Smith further show claim 13, including wherein the generation time period of the target data to be synchronized is acquired through the following steps: 	acquiring the generation start time for the target data to be synchronized (Smith, [89] showing the “last synchronization date”);  .
	Regarding claim 15, Bostick in view of Baker and Smith further show wherein the generation time period of the target data to be synchronized is acquired through the following steps:	acquiring the time when the data is last synchronized (Smith, [89]);  	determining the time period between that time when the data is last synchronized and the generation end time as the generation time period of the target data to be synchronized (Smith, [89]).
	Bostick in view of Baker and Smith do not show: acquiring the generation end time for the target data to be synchronized; and 	utilizing the generation end time during the determination of the data to by 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick in view of Baker and Smith with the end time consideration of Hakami in order to improve synchornizaiton reliability by setting clear boundaries regarding what data is to be considered, thus avoiding issues when evaluating data (e.g., data generated after the synchronization command was given or data generated during the synchronization process).
	Regarding claim 16, Bostick in view of Baker and Smith further show wherein the generation time period of the target data to be synchronized is acquired through the following steps:	acquiring the generation start time for the target data to be synchronized (Smith, [89]);	determining the time period between the generation start time and the generation end time as the generation time period of the target data to be synchronized (Smith, [89]).
	Bostick in view of Baker and Smith do not show acquiring the generation end time for the target data to be synchronized, and utilizing the generation end time during the determination of the data to by synchronized.	Hakami shows acquiring the generation end time for the target data to be synchronized 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick in view of Baker and Smith with the end time consideration of Hakami in order to improve synchornizaiton reliability by setting clear boundaries regarding what data is to be considered, thus avoiding issues when evaluating data (e.g., data generated after the synchronization command was given or data generated during the synchronization process).
	Regarding claim 17, Bostick in view of Baker and Smith further show wherein the generation time period of the target data to be synchronized is acquired through the following steps:	acquiring the time when the data is last synchronized (Smith, [89]); 	determining the time period from that time when the data is last synchronized as the generation time period of the target data to be synchronized (Smith, [89]).
	Bostick in view of Baker and Smith do not specifically address utilizing the current time when determining the data to synchronize.	Hakami shows consideration of the current time ([35,77]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick in view of Baker and Smith with the end time consideration of Hakami in order to improve synchornizaiton reliability by setting clear boundaries regarding what data is to be considered, thus avoiding .

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker and Smith as applied to claim 13 above, further in view of Janik (US-7768234-B2).	Regarding claim 18, Bostick in view of Baker and Smith further show wherein before said synchronizing the target data to be synchronized to the target device according to the synchronization priority information and the generation time period, the method further comprises:	acquiring the data generated during the generation time period and consideration of the data generated during the generation time period (Smith, [89-90]).	Bostick in view of Baker and Smith do not show acquiring the amount of data generated, and if the total amount of the data generated is not higher than a preset total limit data amount of synchronization, determining the data generated as the target data to be synchronized;	if the total amount of the data generated is higher than the preset total limit data amount of synchronization, deleting the earliest unit time period until the data amount of the data generated after the deletion of the earliest unit time period(s) is lower than the preset total limit data amount of synchronization; and	determining the data generated during after the deletion of the earliest unit time period(s) as the target data to be synchronized..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data synchronization teachings of Bostick in view of Baker and Smith with the data size considerations of Janik in order to improve reliability of the synchronization procedure, as attempting to synchronize more data than a protocol supports or a target device supports would result in indeterminate functionality.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Baker and Smith as applied to claim 13 above, further in view of Blackley.
	Regarding claim 19, Bostick in view of Baker and Smith show wherein the smoking-related data comprises output power (Baker, [103]).	Bostick in view of Baker do not show intake of harmful substances and number of puffs.	Blackley shows intake of harmful substances (Fig. 10, [143-144]) and number of puffs (Fig. 10, [60]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442